Russell, 0. J.
1. Exceptions to the' answer to a petition for certiorari must he filed in writing, and notice thereof given to the opposite party before the case is called in its order for hearing. Ford v. Toomer, 116 Ga. 795 (43 S. E. 45) ; Chandler v. Baggett, 13 Ga. App. 333 (79 S. E. 179). The exceptions in this case were not filed in accordance with this rule of law, and it appearing that the answer as made was insufficient and that copies of the proceedings in the ease, which were not in the petition or in the answer, were material to a complete understanding of the errors complained of, it was error to refuse to dismiss the petition.
2. To allow a magistrate to amend his answer to a writ of certiorari during a hearing of the case is error; for the very obvious reason that after the call of the ease for hearing it would be too late to allow either party to the case to file exceptions thereto or to tra'verse any facts stated by the magistrate, no matter how untrue or erroneous the proffered amendment might be.
3. It appearing from the record in this ease that copies of the proceedings in the magistrate’s court were necessary to a proper determination of the issues and of the errors complained of, and that the time had passed in which such proceedings could be legally obtained as an amendment to the magistrate’s answer,, the court erred in sustaining the certiorari. Judgment reversed.
. Broyles, J., not presiding.